Case: 10-40630 Document: 00511416199 Page: 1 Date Filed: 03/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 18, 2011
                                     No. 10-40630
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

STANLEY JULES JOHNSON,

                                                   Petitioner - Appellant

v.

UNITED STATES PAROLE COMMISSION,

                                                   Respondent - Appellee


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:07-CV-571


Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Proceeding pro se, Stanley Jules Johnson, federal prisoner # 98687-131,
appeals the district court’s denial of his 28 U.S.C. § 2241 petition, filed in 2007,
challenging the United States Parole Commission’s (USPC) parole denial in
2007. The district court’s findings of fact are reviewed for clear error; matters
of law, de novo. Venegas v. Henman, 126 F.3d 760, 761 (5th Cir. 1997). Because
the USPC has “absolute discretion” in parole determinations, however, its
conclusions are reviewed “with extreme deference, reviewing them only to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-40630 Document: 00511416199 Page: 2 Date Filed: 03/18/2011

                                   No. 10-40630

determine whether there is some evidence in the record to support [its] decision”.
Simpson v. Ortiz, 995 F.2d 606, 608 (5th Cir. 1993) (internal citation and
quotation marks omitted).
         Johnson contends: because he had served 30 years of his original 99-year
sentence, imposed in 1976, his release on parole was mandatory, pursuant to
former 18 U.S.C. § 4206(d). Although that statute provides that a prisoner who
has served the required portion of his sentence “shall” be released on parole, it
also states that a prisoner “shall not” be released if the USPC determines he
“has seriously or frequently violated institution rules and regulations”. 18
U.S.C. § 4206(d). Following Johnson’s 2007 mandatory parole hearing, the
USPC denied parole, stating he had “frequently and seriously violated the rules
of the institution in which [he was] confined”. (Johnson incurred 16 disciplinary
infractions between 1981 and 1998 for, inter alia, possession of narcotics,
possession of a weapon, engaging in sexual acts, refusing orders, and fighting.)
Therefore, to the extent Johnson contends parole was mandatory, his contention
fails.
         Johnson also contends the district court failed to address whether the
parole denial was based on the sentencing court’s recommendation that he never
receive parole. There is nothing in the record indicating the USPC relied on that
recommendation; however, the USPC may do so pursuant to 18 U.S.C. § 4207(4).
         Johnson further contends the USPC erred by denying parole based on his
older disciplinary infractions, instead of considering his claimed more recent
record of good behavior. As noted, a prisoner’s frequent or serious violations of
institutional rules is one of the listed bases for denying parole. See § 4206(d).
Johnson has cited no authority to support the USPC’s not being allowed to rely
on past infractions. In addition, to the extent Johnson’s contention may be
construed as a request for our court to reevaluate the USPC’s decision to deny
parole, we decline to do so. See Simpson, 995 F.2d at 608.



                                         2
    Case: 10-40630 Document: 00511416199 Page: 3 Date Filed: 03/18/2011

                                  No. 10-40630

      In his statement of issues, Johnson asserts that an allegedly pending state
detainer is “legally questionable” and that the district court erred by adopting
the magistrate judge’s report without making independent findings and
conclusions. Because Johnson has provided no additional briefing in support of
these assertions, we do not consider them. See Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993) (contentions not presented in body of pro se litigant’s brief
deemed abandoned).
      AFFIRMED.




                                         3